Title: To George Washington from Jacob Gerhard Diriks, 24 January 1785
From: Diriks, Jacob Gerhard
To: Washington, George



Sir,
New-York 24th Jany 1785

The honor of having served under your Excellency engages me, arrived in America lately, to take a view of the States made happy by a peace, after a war ended with glory under you—to testify my great respect for you, as the Officer, under whose auspices, I received my Military Education—How happy should I be, if I could in person renew the acknowledgements I so justly owe you—But the distance of your dwelling, the rude season of the year, wc. renders travelling difficult, the little time I have to

stay, before my departure for Holland, my country; and my business with Congress assembled here all deprive me of this pleasure. Your Excellency will permit me I hope to sollicit a continuation of your former kindness—I was once honored with it, and this engages me the more, still to sollicit it—Yes Sir, I feel my bosom animated on this present occasion, with the same fire as formerly; and I desire nothing, but to be able to be useful to my Country; at present menaced by a neighbouring power—Your Excellency, as my General, is acquainted with my conduct in the American war—If then you will be pleased to favor me with a letter to the count de Maasdam, General of the army of the united Provinces; a soldier devoted to liberty & his Country; and who, tho’ personally unknown to you, has the highest esteem for you, I am persuaded, it will place me in the service of my Country, agreeable to my rank, where following the lessons I learned from you, I hope to acquit myself with honor—I hope Your Excellency will not refuse me this gracious mark of your friendship wc. will be ever dear to me, & crown my highest wishes —I have the honor to be with profound respect, your Excellency’s Very Hble & Obent servant

J. G. Diriks

